UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6161


STEVEN LOUIS BARNES,

                  Plaintiff - Appellant,

             v.

GEORGE DEDMONDT; BRAIN WILLIAMS; SHADELL STEVENS; MARCUS
SMITH; POLLY HALL; A. DELL DOBEY; BRENDA B. CARPENTER; HEIDI
PRESSLEY; RANDY DORAN; LT. KARREN JAGGERS, official and
individual capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Margaret B. Seymour, District
Judge. (4:08-cv-00002-MBS-TER)


Submitted:    April 23, 2009                   Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Louis Barnes, Appellant Pro Se. William Henry Davidson,
II, Daniel C. Plyler, DAVIDSON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Louis Barnes appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint as to Defendant

Carpenter.        Several      defendants    remain    party     to    the   action

pending below.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen   v.    Beneficial    Indus.    Loan   Corp.,     337    U.S.   541

(1949).     The order Barnes seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                      See

Tracy v. Robbins, 373 F.2d 13 (4th Cir. 1967).                   Accordingly, we

grant Appellees’ motion to dismiss, and dismiss the appeal for

lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in    the    materials

before    the   court    and    argument    would   not    aid   the    decisional

process.

                                                                         DISMISSED




                                        2